In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-08-00089-CV
____________

STELE WAYNE JAMES, Appellant

V.

PROGRESSIVE COUNTY MUTUAL INSURANCE COMPANY, Appellee



On Appeal from the County Civil Court at Law No. 2
Harris County, Texas
Trial Court Cause No. 892474 



MEMORANDUM OPINION

 This Court was notified that the parties had settled this case.  We therefore
notified the parties of our intent to dismiss.  Neither party responded to the notice.
	Accordingly, we dismiss this appeal for lack of subject matter jurisdiction.  See
Tex. R. App. P. 42.3(a).
PER CURIAM
Panel consists of Justices Jennings, Alcala, and Higley.